



Exhibit 10.1


TELEPHONE AND DATA SYSTEMS, INC.
EXECUTIVE DEFERRED COMPENSATION PROGRAM


ARTICLE 1


Introduction


Section 1.1. Title. The title of this Plan shall be the “Telephone and Data
Systems, Inc. Executive Deferred Compensation Program.”


Section 1.2. Purpose. This Plan shall constitute an unfunded nonqualified
deferred compensation arrangement established for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees (within the meaning of Title I of ERISA) of the Employers.


Section 1.3. Effective Date. This Plan is effective December 1, 2019 and shall
govern deferrals of compensation for services performed in calendar years
commencing on or after January 1, 2020 (and interest credited to such
deferrals).


Section 1.4. Impact on Prior Deferral Arrangements. All deferrals of
compensation under “interest-bearing” individual deferred compensation
agreements entered into by the Company, or under any other Elective Account
Balance Plan, related to services performed in calendar years prior to January
1, 2020 and all interest credited to such deferrals at any time (prior to and
after January 1, 2020) shall be governed by the applicable deferred compensation
agreements or plan document, and shall not be subject to the terms of this Plan.


ARTICLE 2


Definitions


“Affiliate” means (i) a corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code and
accompanying regulations) as an Employer or (ii) a trade or business (whether or
not incorporated) under common control (within the meaning of section 414(c) of
the Code and accompanying regulations) with an Employer.


“Base Salary" means the base salary payable by an Employer for services to be
performed during the Plan Year for which the Participant is submitting an
Election Form. For the avoidance of doubt, “Base Salary” shall exclude all
bonuses, other incentive payments, commissions, overtime, fringe benefits (cash
and noncash), stock options, restricted stock units, performance awards, other
equity awards, relocation expenses, nonqualified deferred compensation,
non-monetary awards, moving expense and other reimbursements, welfare benefits,
severance and automobile and other allowances.


“Bonus” means any annual performance award (or if permitted by the Company, any
monthly performance award) payable to a Participant for services to be performed
during the Plan Year for which the Participant is submitting an Election Form.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.


“Committee” means the committee consisting of two or more individuals appointed
by the SVP, HR to assume the responsibilities and duties specifically delegated
to the Committee in this Plan. References herein to the Committee also shall
include any person or committee to whom the Committee has delegated any of its
responsibilities hereunder to the extent of the delegation.


"Company” means Telephone and Data Systems, Inc., a Delaware corporation, or any
successor thereto.


“Deferred Compensation" means the amount of Base Salary and Bonus that a
Participant elects to defer pursuant to Section 3.2.


"Deferred Compensation Account” means the bookkeeping account maintained by the
Company for each Participant to which shall be credited (i) the Participant's
Deferred Compensation and (ii) any interest credited pursuant to Section 4.2. A
Deferred Compensation Account may consist of subaccounts for each Plan Year with
respect to which a Participant defers compensation under the Plan.


“Designated Beneficiary” means the Participant's beneficiary designated pursuant
to Section 5.6.





--------------------------------------------------------------------------------





“Disabled” or “Disability” means that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant's employer.


“Election Form” means the form prescribed by the Committee which is completed by
the Participant pursuant to Section 3.2 and/or Section 3.3. References herein to
the Election Form shall include any revisions to the payment provisions of the
Election Form made pursuant to Section 5.5.


“Elective Account Balance Plan” means an “account balance plan” within the
meaning of Treasury Regulation §1.409A-1(c)(2)(i)(A) maintained by the Employers
or their Affiliates pursuant to which an individual may elect to defer
compensation. For this purpose, an Elective Account Balance Plan shall include,
without limitation, (i) this Plan; (ii) the phantom stock deferral arrangements
maintained by the Company and United States Cellular Corporation, and (iii) the
interest bearing deferral arrangements maintained by United States Cellular
Corporation and TDS Telecommunications Corporation.


“Eligible Employee” shall have the meaning set forth in Section 3.1.


“Employer" means the Company, OneNeck IT Solutions LLC and any other Affiliate
that with the consent of the Company elects to participate in the Plan.


"ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.


“Participant” means any Eligible Employee who participates in the Plan pursuant
to Article 3.


“Plan” means this “Telephone and Data Systems, Inc. Executive Deferred
Compensation Program," as amended from time to time.


“Plan Year” means the calendar year.


“Separation from Service” means a termination of employment with the Employers
and their affiliates within the meaning of Treasury Regulation $1.409A-1(h)
(without regard to any permissible alternative definition thereunder).
Notwithstanding any other provision herein, "affiliate" for purposes of
determining whether a Participant has incurred a “Separation from Service” shall
be defined to include all entities that would be treated as part of the group of
entities comprising the Employers under sections 414(b) and (c) of the Code and
accompanying regulations, but substituting a 50% ownership level for the 80%
ownership level set forth therein.


“SVP, HR” means the Senior Vice President of Human Resources of the Company.


“Unforeseeable Emergency" means (i) a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, the Participant's Designated Beneficiary or the Participant's dependent
(as defined in section 152 of the Code without regard to section 152(b)(1),
(b)(2) and (d)(1)(B)), (ii) the loss of a Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, irrespective of whether caused by a natural disaster) or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. Examples of what may be
considered to be Unforeseeable Emergencies include (a) the imminent foreclosure
of or eviction from the Participant's primary residence, (b) the need to pay for
medical expenses, including non-refundable deductibles and the cost of
prescription drug medication and (c) the need to pay for funeral expenses of a
Participant's spouse, Designated Beneficiary or dependent.


ARTICLE 3


Participation


Section 3.1. Eligibility. An employee of an Employer shall be eligible to
participate in the Plan for a Plan Year if such employee is (i) an officer of an
Employer and (ii) notified by the Committee in writing or by electronic means
that he or she is eligible to participate in the Plan for such Plan Year (an
“Eligible Employee").







--------------------------------------------------------------------------------





Section 3.2. Participation. Each Eligible Employee may participate in the Plan
for a Plan Year by submitting to the Committee an Election Form, and by
specifying in such Election Form the respective percentages of Base Salary and
Bonus otherwise payable to the Eligible Employee by an Employer for services to
be performed in such Plan Year, in each case to be deducted from the Eligible
Employee's compensation and deferred hereunder for payment at a later date. An
Election Form must be completed and submitted to the Committee at the time and
in the manner prescribed by the Committee, but in all cases prior to the
beginning of the Plan Year during which the Base Salary or Bonus is earned.
Except as provided in Section 5.4(b), the deferral percentages selected in the
Election Form shall be in effect for the entire Plan Year and may not be changed
or revoked during such Plan Year. In order to participate in the Plan for any
subsequent Plan Year, an Eligible Employee must submit a new Election Form
within the designated election period prior to the commencement of the Plan
Year.


Section 3.3. Election of Form of Payment. As part of the initial Election Form
submitted to the Committee by a Participant pursuant to Section 3.2 with respect
to the Participant’s first year of participation in the Plan, the Participant
shall elect a form of payment for his or her Deferred Compensation Account.
Subject to Section 5.5, this form of payment election shall govern the
Participant’s entire Deferred Compensation Account, regardless of the Plan Year
of deferral. The Participant may elect either (a) a lump sum, (b) annual
installments or (c) quarterly installments. If the Participant elects the
installment payment method, the Participant must designate in the Election Form
the number of installment payments he or she wishes to receive, which cannot
exceed 5 annual payments or 20 quarterly payments. In the event that a
Participant fails to make a valid election as to the form of payment for the
Participant's Deferred Compensation Account, the Participant shall be deemed to
have elected payment in a lump sum.


ARTICLE 4


Accounts


Section 4.1. Deferred Compensation Account. The Company shall establish and
maintain a Deferred Compensation Account for each Participant who elects
Deferred Compensation under Article 3. The Participant's Deferred Compensation
Account shall be a bookkeeping account maintained by the Company and shall
reflect the amount of the Deferred Compensation and interest thereon credited
hereunder on behalf of the Participant. The Company shall credit Deferred
Compensation to a Participant's Deferred Compensation Account as of the date of
the scheduled payment of such compensation.


Section 4.2. Crediting of Interest. On the last day of each calendar month until
all of a Participant's Deferred Compensation Account has been paid (or forfeited
pursuant to Section 7.9), interest shall be credited to the balance of such
Deferred Compensation Account; provided, however, that for this purpose the
balance of the Participant’s Deferred Compensation Account shall not include any
Deferred Compensation credited to such account pursuant to Section 3.2 during
the calendar month then ending. Such interest shall be compounded monthly and
computed at a rate equal to one-twelfth (1/12) of the sum of (i) the average
thirty (30) year Treasury Bond rate of interest (as published in Bloomberg.com)
for the preceding calendar month plus (ii) 1.25%.


ARTICLE 5


Payment of Deferred Compensation Account


Section 5.1. Normal Distribution. Except as otherwise provided herein, a
Participant's Deferred Compensation Account shall become payable to the
Participant during the seventh calendar month following the calendar month
during which the Participant Separates from Service. Payment shall be made
either in a lump sum or installments, as elected by the Participant on the
Election Form. If a Participant elected distribution in the form of
installments, subsequent installments shall be paid (i) in the case of annual
installments, in January of each succeeding calendar year or (ii) in the case of
quarterly installments, on the fifteenth day of the first month of each
succeeding calendar quarter, in each case, until the entire Deferred
Compensation Account (which includes interest earned during the installment
period) has been paid. For purposes of section 409A of the Code, the entitlement
to a series of installment payments shall be treated as the entitlement to a
single payment as of the date the first installment is scheduled to be paid.


Section 5.2. Distribution upon Disability. If a Participant becomes Disabled
prior to the total distribution of his or her Deferred Compensation Account, the
Participant's unpaid account immediately shall become payable in full to the
Participant. Payment shall be made in a lump sum within sixty (60) days of the
occurrence of the Participant’s Disability.


Section 5.3. Distribution upon Death. If a Participant dies prior to the total
distribution of his or her Deferred Compensation Account, the Participant's
unpaid account immediately shall become payable in full to the Participant's
Designated Beneficiary. Payment shall be made in a lump sum as soon as
administratively practicable but no later than December 31 of the calendar year
following the calendar year of the Participant’s death.







--------------------------------------------------------------------------------





Section 5.4. Withdrawals for an Unforeseeable Emergency. (a) In General. Upon
written request by a Participant whom the Committee determines has suffered an
Unforeseeable Emergency, the Committee may, in its sole discretion, direct
payment to the Participant of all or any portion of the Participant's Deferred
Compensation Account. The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any case, payment may
not exceed an amount reasonably necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes or penalties reasonably
anticipated as a result of such payment after taking into account the extent to
which such Unforeseeable Emergency is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (iii) by cessation of deferrals
hereunder or under any other Elective Account Balance Plan. In the event the
Committee approves a withdrawal due to an Unforeseeable Emergency, payment shall
be made by the Company to the Participant in a lump sum within sixty (60) days
after the occurrence of the Unforeseeable Emergency.


(b) Impact on Deferral Election. In the event that a Participant receives a
withdrawal due to the Participant’s Unforeseeable Emergency, whether under this
Plan or any other nonqualified deferred compensation plan maintained by an
Employer or Affiliate, any deferral election made by the Participant under this
Plan or any other Elective Account Balance Plan with respect to the Plan Year
during which the withdrawal occurs shall be cancelled for the remainder of the
Plan Year.


Section 5.5. Subsequent Election. Each Participant may make a subsequent
election to change the form of payment set forth in the Participant’s Election
Form, provided that (i) such election shall not be effective until 12 months
after the date on which the election is made; (ii) except in the case of payment
on account of death, Disability or Unforeseeable Emergency, the payment with
respect to such election must be deferred for a period of five years from the
date such payment otherwise would have been made (or, in the case of installment
payments, five years from the date the first amount was scheduled to be paid);
and (iii) such election cannot be made less than 12 months prior to the date of
the scheduled payment (or, in the case of installment payments, 12 months prior
to the date the first amount was scheduled to be paid). A subsequent election
pursuant to this Section 5.5 shall be delivered to the Committee in the manner
prescribed by the Committee and upon such delivery shall be irrevocable. A
Participant shall be permitted to change his or her form of payment election
pursuant to this Section 5.5 only once.


Section 5.6. Designation of Beneficiaries. Each Participant may name any one or
more beneficiaries (who may be named concurrently or contingently) to receive
any remaining amounts payable pursuant to Section 5.3 upon the Participant's
death (the “Designated Beneficiary'') by executing a beneficiary designation
form. The Participant may change or revoke any such designation by executing a
new beneficiary designation form. A beneficiary designation form shall be in a
form prescribed by the Committee and will be effective only when filed with the
Committee during the Participant's lifetime. If the Participant is married and
names someone other than his or her spouse as a primary beneficiary, the
designation is invalid unless the spouse consents by signing the beneficiary
designation form in the presence of a Notary Public. If all Designated
Beneficiaries predecease the Participant or, in the case of corporations,
partnerships, trusts or other entities which are Designated Beneficiaries, are
terminated, dissolved, become insolvent or are adjudicated bankrupt prior to the
date of the Participant's death, or if the Participant fails to designate a
beneficiary, then the following persons in the order set forth shall be the
Participant's Designated Beneficiaries: (i) the Participant's spouse, if living;
or if none, (ii) the Participant's then living descendants, per stirpes; or if
none, (iii) the Participant's estate.


ARTICLE 6


Administration


Section 6.1. In General. The Plan shall be administered by the Committee. The
duties and authority of the Committee under the Plan shall include (i) the
interpretation of the provisions of the Plan, (ii) the adoption of any rules and
regulations which may become necessary or advisable in the operation of the
Plan, (iii) the making, in its sole discretion, of such determinations as may be
permitted or required pursuant to the Plan, and (iv) the taking of such other
actions as may be permitted or required for the proper administration of the
Plan in accordance with its terms. Any decision of the Committee with respect to
any matter within the authority of the Committee shall be final, binding and
conclusive upon the Employers, each Participant, each Designated Beneficiary and
any other person. Benefits under this Plan shall be paid only if the Committee
decides, in its sole discretion, that the Participant, Designated Beneficiary or
other person is entitled to them. Any action taken by the Committee with respect
to any one or more Participants shall not be binding on the Committee as to any
action to be taken with respect to any other Participant. A member of the
Committee may be a Participant, but no member of the Committee may participate
in any decision involving solely his or her rights or the computation of his or
her benefits under the Plan. The members of the Committee may allocate their
responsibilities and may designate any other person or committee, including
employees of the Employers, to carry out any of their responsibilities with
respect to administration of the Plan.


Section 6.2. Claims Procedure. (a) Filing of Claim. If any Participant or
Designated Beneficiary believes he or she is entitled to benefits under the Plan
in an amount greater than those which he or she is receiving or has received,
the Participant or Designated Beneficiary (or his or her duly authorized
representative) may file a claim with the Committee. Such a claim shall be in
writing and state the nature of the claim, the facts supporting the claim, the
amount claimed and the address of the claimant.





--------------------------------------------------------------------------------





(b) Initial Review of Claim. The Committee shall review the claim and, unless
special circumstances require an extension of time, within 90 days after receipt
of the claim give written or electronic notice to the claimant of its decision
with respect to the claim. If special circumstances require an extension of
time, the claimant shall be so advised in writing or by electronic means within
the initial 90-day period and in no event shall such an extension exceed 90
days. The notice of the decision of the Committee with respect to the claim
shall be written in a manner calculated to be understood by the claimant and, if
the claim is wholly or partially denied, shall set forth the specific reasons
for the denial, specific references to the pertinent Plan provisions on which
the denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the appeals
procedure under the Plan and the time limits applicable to such procedure
(including a statement of the claimant's right to bring a civil action under
section 502(a) of ERISA following the final denial of a claim).


(c) Filing an Appeal of Claim Denial. The claimant (or his or her duly
authorized representative) may request a review of the denial by filing with the
SVP, HR a written request for such review within 60 days after notice of the
denial has been received by the claimant. Within the same 60-day period, the
claimant may submit to the SVP, HR written comments, documents, records and
other information relating to the claim. Upon request and free of charge, the
claimant also may have reasonable access to, and copies of, documents, records
and other information relevant to the claim.


(d) Review of Claim Denial. If a request for review is so filed, review of the
denial shall be made by the SVP, HR and the claimant shall be given written or
electronic notice of the SVP, HR's final decision within 60 days after receipt
of such request, unless special circumstances require an extension of time. If
special circumstances require an extension of time, the claimant shall be so
advised in writing or by electronic means within the initial 60-day period and
in no event shall such an extension exceed 60 days. If the appeal of the claim
is wholly or partially denied, the notice of the SVP, HR's final decision shall
include specific reasons for the decision, specific references to the pertinent
Plan provisions on which the decision is based and a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all relevant documents, records and information. The notice shall
be written in a manner calculated to be understood by the claimant and shall
notify the claimant of his or her right to bring a civil action under Section
502(a) of ERISA.


(e) Claim for Disability Distribution. Notwithstanding the foregoing, a
Participant's claim that he or she is entitled to a distribution of the
Participant's Deferred Compensation Account pursuant to Section 5.2 due to the
Participant's Disability shall be processed in accordance with the provisions of
Department of Labor Regulation $2560.503-1 regarding claims for disability
benefits.


Section 6.3. Statute of Limitations for Actions under the Plan. Except for
actions to which any statute of limitations prescribed by ERISA applies, (a) no
legal or equitable action relating to a claim for benefits under section 502 of
ERISA with respect to the Plan may be commenced later than one (1) year after
the claimant receives a final decision from the SVP, HR in response to the
claimant’s request for review of an adverse benefit determination and (b) no
other legal or equitable action involving the Plan may be commenced later than
two (2) years after the date the person bringing the action knew, or had reason
to know, of the circumstances giving rise to the action. This provision shall
not bar the Plan or the Committee from recovering, in accordance with applicable
law, overpayments of benefits or other amounts incorrectly paid to any person
under the Plan at any time or bringing any legal or equitable action against any
party.


Section 6.4. Forum for Legal Action under the Plan. Any legal action involving
the Plan that is brought by any Participant, Designated Beneficiary or other
person shall be litigated in the Federal courts located in the Northern District
of Illinois and no other Federal or state court.


Section 6.5. Legal Fees. Any award of legal fees in connection with an action
involving the Plan shall be calculated pursuant to a method that results in the
lowest amount of fees being paid, which amount shall be no more than the amount
that is reasonable. In no event shall legal fees be awarded for work related to:
(a) administrative proceedings under the Plan; (b) unsuccessful claims brought
by a Participant, Designated Beneficiary or other person; or (c) actions that
are not brought under ERISA. In calculating any award of legal fees, there shall
be no enhancement for the risk of contingency, nonpayment or any other risk, nor
shall there be applied a contingency multiplier or any other multiplier. In any
action brought by a Participant, Designated Beneficiary or other person against
the Plan, any Plan fiduciary, the Committee, an Employer or their respective
affiliates or their or their affiliates’ respective officers, directors,
trustees, employees, or agents (the “Plan Parties”), legal fees of the Plan
Parties in connection with such action shall be paid by the Participant,
Designated Beneficiary or other person bringing the action, unless the court
specifically finds that there was a reasonable basis for the action.


Section 6.6. Immunity of Committee and SVP, HR. The members of the Committee and
the SVP, HR may rely upon any information, report or opinion supplied to them by
a designated agent of an Employer or any legal counsel or independent public
accountant, and shall be fully protected in relying upon any such information,
report or opinion. The Employers hereby jointly and severally indemnify the
members of the Committee and the SVP, HR from the effects and consequences of
their acts, omissions and conduct in their official capacity with respect to the
Plan, except to the extent such effects and consequences result from their own
willful misconduct or illegal acts.







--------------------------------------------------------------------------------





ARTICLE 7


General Provisions


Section 7.1. Base Salary Paid for Final Payroll Period. For purposes of this
Plan, Base Salary payable after the last day of a Plan Year solely for services
performed during the final payroll period containing the last day of the Plan
Year shall be treated as Base Salary for services performed in the Plan Year in
which the payroll period commenced (as opposed to the subsequent Plan Year in
which the Base Salary is payable).


Section 7.2. Leave of Absence. For purposes of this Plan, a Participant shall
not have a Separation from Service while the Participant is on a military leave,
sick leave or other bona fide leave of absence (such as temporary employment by
the government) if such leave does not exceed 6 months (or, if the leave exceeds
6 months, provided that the Participant's right to reemployment is protected
either by statute or contract). If the Participant's leave exceeds 6 months and
the right to reemployment is not protected by statute or contract, then the
Participant shall be deemed to have Separated from Service for purposes of this
Plan as of the first day immediately following the end of the six-month period.


Section 7.3. Source of Payment. Amounts paid under this Plan shall be paid from
the general funds of the Employers, and each Participant shall be no more than
an unsecured general creditor of his or her Employer with no right to any
specific assets of the Employer (whose claim may be subordinated to those of
other creditors of the Employer). Nothing contained in this Plan shall be deemed
to create a trust of any kind for the benefit of any Participant, or create any
fiduciary relationship between the Employers and any Participant with respect to
any assets of the Employers.


Section 7.4. Withholding. Appropriate amounts shall be withheld from any
distribution made under this Plan or from a Participant's compensation as may be
required for purposes of complying with Federal, state, local or other tax
withholding requirements applicable to the benefits provided under this Plan.


Section 7.5. Assignment. Except as provided in Section 5.6, the benefits
provided under this Plan may not be alienated, assigned, transferred, pledged or
hypothecated by the voluntary or involuntary act of any person, by operation of
law, or otherwise. Any attempt to alienate, assign, transfer, pledge or
hypothecate the benefits provided under this Plan shall be null and void and
without legal effect. The benefits provided under this Plan shall be exempt from
the claims of creditors or other claimants and from all orders, decree, levies,
garnishments or executions.


Section 7.6. Applicable Law. This Plan shall be construed, administered and
governed in all respects in accordance with the laws of the State of Illinois
(without regard to conflicts of laws) to the extent not preempted by ERISA or
other applicable Federal law.


Section 7.7. Plurals and Headings. Wherever used herein, words in the singular
form shall be construed as though they also were used in the plural form, and
words in the plural form shall be construed as though they also were used in the
singular form, where appropriate. Headings of sections and subsections of this
Plan are inserted for convenience of reference only and are not part of this
Plan and are not to be considered in the construction thereof.


Section 7.8. Plan Not to Affect Employment Relationship. Neither the adoption of
this Plan nor its operation shall in any way affect the right and power of the
Employers to dismiss or otherwise terminate the employment or change the terms
of the employment or amount of compensation of any Participant at any time for
any reason with or without cause.


Section 7.9. Inability to Locate Participant or Designated Beneficiary. If, as
of the Latest Payment Date, the Committee is unable to make payment of all or a
portion of a Participant's Deferred Compensation Account to such Participant or
his or her Designated Beneficiary because the whereabouts of such person cannot
be ascertained (notwithstanding the mailing of notice to any last known address
or addresses and the exercise by the Committee of other reasonable diligence)
then such Participant's Deferred Compensation Account, or portion thereof, as
applicable, shall be forfeited. For this purpose, the “Latest Payment Date”
shall be the latest date on which a Participant's Deferred Compensation Account,
or portion thereof, as applicable, may be paid to the Participant or the
Designated Beneficiary without the imposition of excise taxes and other
penalties under section 409A of the Code (“409A Penalties”).


Section 7.10. Distributions to Minors and Incapacitated Individuals. If a
payment is to be made to a minor or to an individual who, in the opinion of the
Committee, is unable to manage his or her affairs by reason of illness, accident
or mental incompetency, such payment may be made to or for the benefit of any
such individual in such of the following ways as the legal representative of
such individual shall direct: (i) directly to any such minor individual, if in
the opinion of such legal representative, such individual is able to manage his
or her affairs, (ii) to such legal representative, (iii) to a custodian under a
Uniform Gifts to Minors Act for any such minor individual, or (iv) to some near
relative of any such individual to be used for the latter's benefit. Neither the
Committee nor any Employer shall be required to see to the application by any
third party other than the legal representative of an individual of any payment
made to or for the benefit of such individual pursuant to this Section. Any
payment so made shall be in complete discharge of this Plan's obligations to
such individual.





--------------------------------------------------------------------------------





Section 7.11. Successors and Assigns. This Plan is binding on all persons
entitled to benefits hereunder and their heirs and legal representatives and on
the Employers and their successors.


Section 7.12. Election Form Subject to Plan. Any Election Form is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event of any inconsistency between the terms of any Election Form and the terms
of the Plan, the terms of the Plan shall govern.


Section 7.13. Severability. If any provision of this Plan shall be held invalid
or unenforceable for any reason, such invalidity or unenforceability shall not
affect the remaining provisions of this Plan, and this Plan shall be construed
and enforced as if the invalid or unenforceable provision had never been set
forth herein.


Section 7.14. Section 409A of the Code. This Plan is intended to comply with
section 409A of the Code and regulations promulgated thereunder and shall be
interpreted and construed in a manner that avoids 409A Penalties. In the event
the terms of this Plan do not comply with section 409A of the Code and
regulations promulgated thereunder, the Company shall amend the terms of this
Plan to avoid 409A Penalties, to the extent possible. Notwithstanding the
foregoing, under no circumstance shall the Employers be responsible for any
taxes, penalties, interest or other losses or expenses incurred by a Participant
or other person due to any failure to comply with section 409A of the Code.


Section 7.15. Clawback. To the maximum extent permitted under applicable law, a
Participant’s Deferred Compensation Account and any amounts distributed with
respect to a Participant’s Deferred Compensation Account are subject to
forfeiture, recovery by the Company or other action pursuant to any clawback or
recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.


ARTICLE 8


Amendment or Termination


Section 8.1. Amendment. The Company shall have the right to amend the Plan at
any time and for any reason by action of the SVP, HR in his or her sole
discretion. In no event shall any amendment reduce the amount credited to a
Participant's Deferred Compensation Account.


Section 8.2. Termination. The Plan may be terminated at any time and for any
reason by action of the SVP, HR in his or her sole discretion. Upon a
termination of the Plan, all Deferred Compensation Accounts shall be paid to
Participants and Designated Beneficiaries pursuant to the terms of the Plan and
the Participant elections hereunder. Notwithstanding the foregoing, to the
extent consistent with the rules relating to plan termination and liquidation
under section 409A of the Code, the SVP, HR may provide that following the
termination of the Plan, each Participant or Designated Beneficiary shall
receive a single sum payment in cash equal to the balance of his or her Deferred
Compensation Account within sixty (60) days following the date that the Plan is
terminated (in lieu of any other benefit which may be payable to the Participant
or Designated Beneficiary under the Plan). In no event shall the amount credited
to a Participant's Deferred Compensation Account be reduced as a result of a
Plan termination.


IN WITNESS WHEREOF, Telephone and Data Systems, Inc. has caused this Plan to be
executed by its SVP, HR.


Telephone and Data Systems, Inc.
 
 
 
 
By:
 
/s/ Dan DeWitt
 
 
 
Dan DeWitt
 
Its:
 
Senior Vice President, Human Resources
Date:
 
December 9, 2019




